



EXHIBIT 10.76
FORM OF 2016 CASH-BASED LONG-TERM INCENTIVE AWARD AGREEMENT
THIS AGREEMENT (the “Agreement”) is between HEXION INC., a New Jersey
corporation (the “Company”), and the Participant set forth on the signature page
to this Agreement (the “Participant”).
WHEREAS, the Company’s indirect parent, Hexion Holdings LLC, (“Parent”)
maintains the Momentive Performance Materials Holdings LLC Long-Term Cash
Incentive Plan adopted November 25, 2013 and Amended November 4, 2014 (the
“Plan”) for the benefit of employees of its subsidiaries, including the Company;
and
WHEREAS, Participant, in his or her role with the Company, also provides
services to MPM Holdings Inc., a Delaware Company (“Momentive”) and its
subsidiaries under a Second Amended and Restated Shared Services Agreement dated
as of October 24, 2014; and
WHEREAS, the Company has agreed to grant to the Participant, a cash-based
long-term incentive award (the “Award”) pursuant to the Plan on the terms and
subject to the conditions set forth in this Agreement and the Plan;
NOW, THEREFORE, in consideration of the promises and of the mutual agreements
contained in this Agreement, the parties hereto hereby agree as follows:
Section 1.The Plan.


The terms and provisions of the Plan are hereby incorporated into this Agreement
as if set forth herein in their entirety. In the event of a conflict between any
provision of this Agreement and the Plan, the provisions of this Agreement shall
control. A copy of the Plan may be obtained from the Company by the Participant
upon request. Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings ascribed thereto in the Plan.
Section 2.Defined Terms


(a)
Target Award means the amount and currency set forth on the signature page
hereto.

(b)
EBITDA (sometimes also referred to as Segment EBITDA), with respect to a
company, stands for earnings before interest, taxes, depreciation and
amortization, adjusted to exclude certain non-cash, certain other income and
expenses and discontinued operations for the relevant period as reported on such
company’s financial statements.

(c)
EBITDA Trigger means, with respect to a company, the applicable targeted level
of EBITDA, as set forth in Section 4(b) below.

(d)
An EBITDA Trigger Achievement hereunder has occurred with respect to a company
if such company achieves an EBITDA Trigger during any four sequential fiscal
quarters (the “Measurement Period”) and maintains such EBITDA through the one
consecutive fiscal quarter thereafter (the “Maintenance Period”).



Section 3.     Grant of Cash-Based Award.


Subject to the conditions of the Plan and this Agreement, the Company hereby
grants to the Participant a cash-based long-term incentive award in the amount
of the Target Award, payable based upon the Participant’s continued employment
with the Company or one of the Company’s subsidiaries.
Section 4.     Conditions to Earning and Payment of Award.


Participant’s right to any payment of the award is subject to the requirements
described below. Subject to Participant not having a Termination of Relationship
prior to the payment date:
(a)Service-Vested Award


(i)    392,529 of the Target Award will be payable on July 2018; and


(ii)     392,529 of the Target Award will be payable on July 2020.


(b)     Performance-Vested Award


(i)     Upon the occurrence of any EBITDA Trigger Achievement as set forth in
the following table, the percentage of the Target Award indicated in such table
shall be payable in accordance with this Section 4(b).





--------------------------------------------------------------------------------





Hexion EBITDA Triggers
Momentive EBITDA Triggers
Targeted EBITDA
Percentage of Target Award Payable
Targeted EBITDA
Percentage of Target Award Payable
Tranche 1: $457mm
130,843
Tranche 1: $235mm
130,843
Tranche 2: $502mm
130,843
Tranche 2: $282mm
130,843
Tranche 3: $548mm
130,843
Tranche 3: $317mm
130,843



(ii)     Upon a given Hexion EBITDA Trigger Achievement, the corresponding
(i.e., Tranche 1, Tranche 2, or Tranche 3) Momentive EBITDA Trigger Achievement
shall be deemed to have occurred for the same Measurement Period and Maintenance
Period. The applicable percentage payout upon a given EBITDA Trigger Achievement
(or deemed EBITDA Trigger Achievement) shall be payable only once hereunder,
regardless of whether such EBITDA Trigger Achievement occurs (or is deemed to
occur) again at a later date. In the event that more than one EBITDA Trigger
Achievement (i.e., Tranche 1, Tranche 2, and Tranche 3) first occurs (or is
deemed to occur) during the same Measurement Period and Maintenance Period,
Participant shall be paid the sum of all payout percentages relating to such
EBITDA Trigger Achievements.


(iii)     The measurement period for the achievement of the EBITDA Triggers
begins July 1, 2016, and runs through fiscal year end 2020. This Agreement will
terminate, and any unearned portions of the Target Award shall not be paid, if
the applicable EBITDA Triggers have not been achieved (or deemed achieved) by
fiscal year-end 2020.


(iv)     In order to be eligible to receive any payment of an award under this
Agreement, Participant must be actively employed with the Company or one of the
Company’s subsidiaries on the date that payment occurs.


(v)     Any portion of the Target Award earned under Section 4(b)(i) above will
be paid as soon as reasonably practicable, generally within 90 days, following
the end of the applicable Maintenance Period, or if later, in July 2018. Prior
to any payout under this Section 4(b), achievement of the EBITDA Trigger must be
approved by the Audit Committee of either Parent or Momentive, as applicable.
All payments under the Plan must be approved in advance by Parent’s Compensation
Committee.


(vi)    In no event shall Participant receive aggregate payments under this
Section 4(b) exceeding 50% of the Target Award.


All payments made under the Plan will be subject to any and all applicable
income, employment and other tax withholding requirements.
Section 5.     Construction.


It is intended that any amounts payable under this Agreement and the Company’s
and the Participant’s exercise of authority or discretion hereunder shall comply
with and avoid the imputation of any tax, penalty or interest under Section 409A
of the Code. This Agreement shall be construed and interpreted consistent with
that intent.
Section 6.     Change of Control.


Notwithstanding Section 4(a) and Section 4(b) above, if a Complete Change in
Control (as defined in the Company’s 2011 Equity Incentive Plan) occurs prior to
July 2020, the service component of the award (but not the EBITDA performance
requirement) will be deemed satisfied upon completion of the Complete Change in
Control. For purposes of clarity, if the Complete Change in Control occurs
before the EBITDA target is achieved, the performance condition of the award
will not be accelerated.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
first date specified below.
THE COMPANY:


HEXION INC.


By:
/s/ Craig O. Morrison            



Name:
Craig O. Morrison        



Title:
President & CEO        



Date:
January 03, 2017        



By signing below, you acknowledge having received the Plan document and you
further agree to be bound by the terms and conditions of the Plan and this
Agreement.
Your participation is contingent upon your acknowledgement and agreement to the
provisions of this Plan and Agreement, as indicated by your signing below and
returning the signed Agreement by email to equityadmin@hexion.com by the close
of business on February 03, 2017.
THE PARTICIPANT:
By:
/s/ Nathan E. Fisher            

Name:
Nathan E. Fisher

Title:
EVP, Global Procurement

Date:
January 3, 2017        



Last address on the records of the Company:


7780 Cromwell End
New Albany, Ohio 43054






Target Award: 1,570,117 USD







--------------------------------------------------------------------------------





Momentive Performance Materials Holdings LLC
Long-Term Cash Incentive Plan (the “Plan”)




I.
Purpose of the Plan

To provide key associates employed by subsidiaries of Momentive Performance
Materials Holdings LLC (the “Company”) with a performance-based incentive
program to drive the achievement of long-term business success.


II.
Definition of Terms

Capitalized terms not otherwise defined herein shall have the meaning ascribed
to such terms in the Company’s 2011 Equity Incentive Plan.


III.
Eligibility to Participate

Awards under the Plan may be granted only to employees of the Company’s
subsidiaries. Each person to whom an award is granted under the Plan is referred
to as a “Participant”. Participants are selected based on the scope of their
responsibility and contribution in building value for the total enterprise.
Participants are nominated by their employer and approved by the employer’s
Board of Directors or Compensation Committee (the “Committee”).


IV.
Individual Awards

Awards may be granted under the Plan at any time and from time to time on or
prior to the termination of the Plan. The award agreement for each participant
will set forth the Participant’s target award and the conditions for payment of
such award.


I.
No Right to Award or Grant

The Plan is strictly a voluntary undertaking on the part of the Company and is
subject to modification and termination by the Committee at any time, with or
without notification to participants. All determinations made by the Company in
respect of the Plan will be conclusive and binding on all participants, and
shall be given the maximum deference permitted by law.


All payments are subject to applicable restrictions contained in the Company’s
and its subsidiaries’ debt and equity financing agreements. If any such
restrictions prohibit or otherwise delay payments due to participants in the
Plan, then the employer shall have the option to make such payments within
thirty (30) days of the date that it is first permitted to make such payments.


Participants and their beneficiaries or heirs shall have no legal or equitable
rights, claims or interest in any specific property or assets of the Company.
The payment obligations under the Plan shall constitute merely an unfunded and
unsecured promise of the Company’s subsidiaries to pay compensation in the
future to those Participants to whom there is an obligation under the Plan in
accordance with its terms. The rights of the Participants and any beneficiaries
or heirs shall be no greater than those of the Company’s and its subsidiaries’
unsecured general creditors.


The Company values its reputation for integrity and honesty. Achieving business
results at the expense of violation of the law, regulations, or business ethics
or allowing individuals under one’s supervision to behave in this manner is
never in the best interest of the Company or its subsidiaries. Accordingly, if
ethical or honesty standards of behavior are violated or if any such behavior of
personnel under a Participant’s supervision is knowingly condoned, any award to
a Participant under the Plan is subject to forfeiture.


II.
No Evidence or Right of Employment or Service

Nothing contained in the Plan or any other document related to the Plan
constitutes an employment or service commitment by the Company or its
subsidiaries; affects the employment status of the Participant who is subject to
termination without cause; confers upon the Participant any right to remain
employed by or in the service of the Company or its subsidiaries; interferes in
any way with the right of the Company or its subsidiaries to terminate the
Participant’s employment; or to change the Participant’s compensation or other
terms of employment at any time.


III.
Termination

The Plan will terminate on December 31, 2020, unless earlier terminated (the
“Termination Date”). No awards may be granted after the Termination Date. Any
awards outstanding on the Termination Date shall remain in effect until such
award terminates as provided in the applicable award agreement.




IV.
Code Section 409A Compliance

If any payment of an award pursuant to this Plan or an award agreement would
subject the Participant to tax under Section 409A of the Code, the Plan or award
agreement shall be modified in the least restrictive manner necessary in order
to comply with the provisions of Section 409A, other applicable provisions(s) of
the Code and/or any rules, regulations or other regulatory guidance issued under
such statutory provisions and, in each case, without any material diminution in
the value of the payments to an affected Participant.




    


Adopted: November 25, 2013
Amended: November 6, 2014



